Title: To George Washington from Ephraim Blaine, 9 March 1781
From: Blaine, Ephraim
To: Washington, George


                  
                     Sir
                     New Burgh 9th March 1781
                  
                  I know it is your Excellency’s wish and the desire of Congress that no more posts should be established but such as might be necessary for the deposits of state supplies upon a line of communication from the Eastern to the southern states as pointed out by your Excellency.  any aditional points are attended with a very considerable expense, and consume large quantities of our best Provisions.  When they are appointed by the authority of any particular state and under the condition of pay and rations from, Congress.  I cou’d wish such states wou’d make provision without breaking upon the supplies required by Congress—except in Cases when any state is invaded by the enemy and the militia are called out into Actual service to operate in conjunction with the Continental army or a Detachment thereof under such circumstances and no Other the supplies ought to be furnished from the public Magazines.  there are three or four posts continued in the state of conecticutt, which have drawn very considerable quantities of Provisions from our public Magazines and are now applying for part of the little salt provisions put up in that state for Continental use.  I wish your Excellency wou’d speak to Governer Trumbull upon that subject, and shou’d those posts be continued, that he wou’d adopt measures to furnish them without Encroaching upon the continental supplies.  I have the honor to be very Respectfully, Your Excellency’s most Obdt and very Hble Servt,
                  
                     Ephr, Blaine C.G.P.
                  
               